  Case 19-20699      Doc 111    Filed 01/15/20 Entered 01/15/20 15:52:41        Desc Main
                                Document      Page 1 of 14                              FILED



                       UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF WYOMING
                                                                                           3:45 pm, 1/15/20
In re:                         )
                                                                                           Tim J. Ellis
                               )                  Case No. 19-20699                       Clerk of Court
US REALM POWDER RIVER, LLC )
f/k/a MORIAH POWDER RIVER, LLC )
EIN XX-XXXXXXX                 )                  Chapter 11
                               )
Debtor-in-Possession.          )

          (AMENDED) STIPULATED ORDER AUTHORIZING USE OF CASH
                             COLLATERAL


       THIS MATTER came before the Court on January 14, 2020, upon the Motion for
Interim and Final Orders Authorizing Use of Cash Collateral (the “Motion”) filed by the
Debtor, US Realm Powder River, LLC, f/k/a Moriah Powder River, LLC (the “Debtor”)
and the Objection of Wysoc Investments, LLC to the Debtor’s Motion for Interim and Final
Order Authorizing Use of Cash Collateral (the “Objection”) filed by Wysoc Investments,
LLC (“Wysoc”). In the Motion, the Debtor sought final approval for:

      I.     The Debtor to use cash collateral (as such term is defined in the Bankruptcy
Code) in which Powder River VPP, LLC (“Lender”) has an interest and the granting of
adequate protection to Lender with respect to such use of its cash collateral and all use and
diminution in value of the Pre-Petition Collateral (as defined below); and,

      II.    The granting of certain super-priority claims to Lender payable from
proceeds of pre-petition and post-petition property of the Debtor’s estate.

       NOW THEREFORE, based upon the Motion, offers of proof and the pleadings and
other submissions in this case, and the Court having held a final hearing with respect to the
Motion and the Objection on January 14, 2020, and having been informed that the
Objection of Wysoc is resolved by the inclusion of paragraph 19 below, and after due
deliberation and sufficient cause appearing therefor, makes the following findings:

          A.    On October 31, 2019 (the “Petition Date”), the Debtor filed a voluntary
                petition for relief pursuant to chapter 11 of the Bankruptcy Code in this
                Court.

          B.    The Debtor has continued in the management of its business and possession
                of its property as Debtor-in-Possession pursuant to Sections 1107 and 1108


{Z0300835/1 }                                                                     Page 1 of 14
i_9354047v.2
  Case 19-20699      Doc 111     Filed 01/15/20 Entered 01/15/20 15:52:41         Desc Main
                                 Document      Page 2 of 14



                of the Bankruptcy Code. An official committee of unsecured creditors
                (“Committee”) has not been appointed in this case.

          C.    As of the Petition Date, the Debtor admits that it was indebted to Lender in
                an amount of no less than $80,205,994.25, exclusive of certain pre-petition
                interest, attorneys’ fees, and other costs, expenses and obligations incurred
                in connection therewith (the “Pre-Petition Secured Debt”). The Pre-Petition
                Secured Debt was incurred pursuant to, and is evidenced by, various
                documents, agreements, amendments, modifications, supplements and
                instruments as described in the Motion and incorporated herein by reference
                (together, the “Loan Documents”).

          D.    The Debtor acknowledges that, pursuant to the Loan Documents, the Pre-
                Petition Secured Debt is secured by valid and perfected first priority
                mortgages, liens and security interests (the “Pre-Petition Liens”) in and on
                substantially all of the Debtor’s assets, including, without limitation, all of
                the Debtor’s oil and gas properties described in the Loan Documents,
                including, without limitation, the as-extracted collateral therefrom, the cash
                and non-cash proceeds, receivables, and rights in and to all imbalances, joint
                interest billings, and payments from first party purchasers, and other rights
                arising from all prepetition collateral, including any cash held by the Debtor
                (collectively the “Pre-Petition Collateral”).

          E.    Subject only to the rights of third parties as provided in paragraph 14 below,
                the Debtor acknowledges and agrees that: (a) the Loan Documents are valid
                and binding upon the Debtor in all respects and continue in full force and
                effect with respect to the Pre-Petition Secured Debt and the Pre-Petition
                Collateral; (b) Lender’s Pre-Petition Liens upon the Pre-Petition Collateral
                are valid, perfected and enforceable in all respects; (c) the Pre-Petition
                Secured Debt against the Debtor and its estate is hereby allowed and is valid
                and enforceable in the amount set forth above, together with all pre-petition
                interest, fees and expenses as provided for in the Loan Documents, and are
                not subject to avoidance or subordination under the Bankruptcy Code or
                otherwise; (d) there are no claims, defenses, setoffs, equitable claims,
                avoidance claims and counterclaims of any kind pursuant to the Bankruptcy
                Code or other applicable law, including, without limitation, those which
                would affect the amount, validity and enforceability of the Pre-Petition
                Secured Debt and the Pre-Petition Liens in the Pre-Petition Collateral in any
                way; and, (e) as a result of the foregoing, on the Petition Date, Lender held,
                and continues to hold, first-priority perfected mortgages and security
                interests in the Pre-Petition Collateral.

          F.    The Debtor believes that it lacks any right to challenge or contest in any way
                the scope, extent, perfection, priority, validity, non-avoidability, or

{Z0300835/1 }                                                                      Page 2 of 14
i_9354047v.2
  Case 19-20699       Doc 111     Filed 01/15/20 Entered 01/15/20 15:52:41          Desc Main
                                  Document      Page 3 of 14



                enforceability of the Pre-Petition Liens, the Loan Documents, or the Pre-
                Petition Secured Debt. The Pre-Petition Liens were granted to the Lender
                for fair consideration and reasonably equivalent value, and were granted
                contemporaneously with the making of loans, commitments, and/or other
                financial accommodations under the Loan Documents. The Debtor believes
                that no portion of the Pre-Petition Secured Debt or any payments made to the
                Lender or applied to or paid on account of the obligations owing under the
                Loan Documents prior to the Petition Date is subject to, pursuant to the
                Bankruptcy Code or other applicable law, any contest, attachment, attack,
                avoidance, claim, cause of action, counterclaim, defense, disallowance,
                impairment, offset, recharacterization, recoupment, recovery, reduction,
                refund, rejection, subordination (whether equitable, contractual, or
                otherwise), or any other challenge of any kind by any person or entity.

          G.    The Debtor believes that it is appropriate on its own behalf and on behalf of
                its past, present, and future predecessors, successors, heirs, and assigns, to
                forever, fully, and finally, waive and release any and all claims, objections,
                challenges, counterclaims, causes of action, defenses, or setoff rights against
                the Lender and each of its respective predecessors, successors, assigns,
                agents, affiliates, representatives, attorneys, advisors, professionals, officers,
                directors, and employees, whether arising at law or in equity, including any
                recharacterization, subordination, avoidance, or other claim arising under or
                pursuant to section 105 or chapter 5 of the Bankruptcy Code or under any
                other similar provisions of applicable state or federal law. The admissions,
                stipulations, agreements, and releases set forth in this Order are based upon
                and consistent with the Debtor’s investigation of the Lender’s liens and
                claims and determination that the Debtor has no claims, defenses, or
                counterclaims with respect thereto.

          H.    The Pre-Petition Collateral constitutes “cash collateral”, as defined in
                Section 363(a) of the Bankruptcy Code (the “Cash Collateral”). The Debtor
                needs to use Lender’s Cash Collateral in accordance with the budget
                (“Budget”) attached hereto and incorporated herein as Exhibit A, in order to
                permit, among other things, the orderly continuation of the operation of its
                business. The ability of the Debtor to obtain sufficient working capital and
                liquidity through the use of Cash Collateral is necessary to the preservation
                and maintenance of the value of the Debtor’s estate.

          I.    The use of Cash Collateral has been negotiated in good faith (as that term is
                used in Sections 363(m) and 364(e) of the Bankruptcy Code) and at arm’s
                length between the Debtor and Lender and Lender shall be entitled to the full
                protection of Sections 363(m) and 364(e) of the Bankruptcy Code in the



{Z0300835/1 }                                                                         Page 3 of 14
i_9354047v.2
  Case 19-20699      Doc 111     Filed 01/15/20 Entered 01/15/20 15:52:41         Desc Main
                                 Document      Page 4 of 14



                event that this Order or any provision hereof is vacated, reversed or modified,
                on appeal or otherwise.

          J.    Without the use of Cash Collateral, the Debtor will not have the funds
                necessary to pay post-petition expenses, suppliers, overhead and other
                expenses.

          K.    The proposed use of Cash Collateral is necessary and appropriate for the
                continued operation of the Debtor’s business and management and
                preservation of its assets.

          L.    Lender is willing to consent to the use of Cash Collateral described in the
                Motion and the Budget subject to the terms and conditions set forth herein.

          M.    The terms regarding the Debtor’s use of Cash Collateral are fair and
                reasonable, reflect the Debtor’s exercise of prudent business judgment
                consistent with its fiduciary duties and are supported by reasonably
                equivalent value and fair consideration.

          N.    The Debtor has requested entry of this Order pursuant to Bankruptcy Rules
                4001(b) and 4001(d). Absent entry of this Order, the Debtor’s estate will
                suffer immediate and irreparable harm. The use of Cash Collateral in
                accordance with this Order and the Loan Documents is therefore in the best
                interest of the Debtor’s estate.

          O.    This matter constitutes a “core proceeding” as defined in 28 U.S.C.
                §§ 157(b)(2)(A), (D), (G), (K), (M) and (O). The Court has jurisdiction over
                this proceeding and the parties and property affected hereby pursuant to
                28 U.S.C. §§ 157 and 1334.

          P.    Sufficient and adequate notice of the Motion and the hearing with respect
                thereto appears to have been given pursuant to Bankruptcy Rules 2002, 4001
                (b), (c) and (d) and 9014, and no timely objections were filed.

          Q.    Good, adequate and sufficient cause has been shown to justify the granting
                of the relief requested in the Motion.

                                           ORDER

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED, effective as of the
date set forth below, that:

          1.    Approval. The Motion is hereby granted and approved as to the Debtor’s use
                of Cash Collateral on the terms and conditions set forth herein.


{Z0300835/1 }                                                                      Page 4 of 14
i_9354047v.2
  Case 19-20699          Doc 111        Filed 01/15/20 Entered 01/15/20 15:52:41          Desc Main
                                        Document      Page 5 of 14



          2.       Authorization to Use Cash Collateral.

                   a.         Subject to the additional limitations set forth in this Order, the Debtor
                              is hereby authorized to use Cash Collateral for the purpose of
                              preserving and maximizing the value of the Debtor’s estate, up to the
                              amounts set forth in the Budget, for the period from October 31, 2019
                              until February 29, 2020; provided, however, the Debtor shall not
                              exceed the monthly disbursement amounts specified in the Budget by
                              more than 5% in the aggregate on a monthly basis. Unless Lender
                              consents in writing, the Debtor shall not pay any items for any
                              purposes other than those terms described in the Budget or that fall
                              outside the categories described in the Budget.

                   b.         As a condition to the use of Cash Collateral and as part of the adequate
                              protection provided to the Lender for such use, the Debtor shall timely
                              pay the VPP Payment payable to the Lender, as the holder of an ORRI,
                              as described more fully set forth in the Motion and the Budget, on a
                              monthly basis without defense or offset.

     3.         Additional Adequate Protection. As used herein the term “Cash Collateral Use
                Amount” includes all Cash Collateral used by the Debtor after the Petition Date.
                To provide Lender with the adequate protection required by Sections 361(1) and
                (2), 362, 363(c)(2), and 363(e) of the Bankruptcy Code:

                   a.         Replacement Lien. To the extent of any diminution in value resulting
                              from the Cash Collateral Use Amount, Lender is hereby granted and
                              provided with a security interest in and lien upon all assets and all
                              proceeds thereof and all proceeds of the Pre-Petition Collateral (the
                              “Adequate Protection Collateral”). Notwithstanding anything to the
                              contrary herein, Adequate Protection Collateral shall not include any
                              of the Debtor’s avoidance actions arising under Sections 544, 545,
                              546, 547, 548, 549, 550 and 551 of the Bankruptcy Code (the
                              “Avoidance Actions”) or the proceeds therefrom. The replacement
                              liens granted hereunder shall not be subject to any lien or security
                              interest that is avoided or preserved for the benefit of the Debtor’s
                              estate under Section 551 of the Bankruptcy Code.

                   b.         Further Adequate Protection. To the extent that there is a diminution
                              in the value of Lender’s Pre-Petition Collateral after the Petition Date
                              that is not offset by the value of the Adequate Protection Collateral:

                         i.          Super-Priority Expense Claim. Lender is hereby granted an
                                     allowed super-priority administrative claim pursuant to
                                     Section 507(b) of the Bankruptcy Code in the Chapter 11 Case,

{Z0300835/1 }                                                                              Page 5 of 14
i_9354047v.2
  Case 19-20699      Doc 111   Filed 01/15/20 Entered 01/15/20 15:52:41          Desc Main
                               Document      Page 6 of 14



                            for the diminution in the value, if any, of the Pre-Petition
                            Collateral, which allowed claim shall be senior to and have
                            priority over any other administrative expense claims,
                            unsecured claims, and all other claims against the Debtor or its
                            estate in the Chapter 11 Case or any successor case, at any time
                            existing or arising, of any kind or nature whatsoever; provided,
                            however, Lender’s super-priority administrative claim shall be
                            subordinate to all statutory fees payable to the United States
                            Trustee pursuant to 28 U.S.C. § 1930(a)(6); provided, further,
                            however, that the super-priority administrative claim shall not
                            be payable from Avoidance Actions or the proceeds therefrom.

                c.   Section 552. Lender’s liens upon and security interests in the Pre-
                     Petition Collateral shall continue in the proceeds of the Pre-Petition
                     Collateral as provided in Section 552(b) of the Bankruptcy Code,
                     without exception as further described in the Loan Documents,
                     including, without limitation, all post-petition accounts receivable and
                     cash in deposit accounts.

                d.   Payment of Lender’s Reasonable Legal Fees. Subject to the
                     limitations contained in the Budget, the Debtor shall pay the
                     reasonable and documented prepetition and postpetition fees and
                     expenses of the Lender. The payment of the fees, expenses, and
                     disbursements set forth in this paragraph (the “Invoiced Fees”) shall
                     be made within ten (10) days after the receipt (the “Review Period”)
                     by the Debtor, counsel for any Creditors’ Committee, and counsel for
                     the U.S. Trustee (which invoices may be redacted or modified to the
                     extent necessary to delete any information subject to the attorney-
                     client privilege, any information constituting attorney work product,
                     or any other confidential information, and the provision of such
                     invoices shall not constitute any waiver of the attorney-client privilege
                     or of any benefits of the attorney work product doctrine) and without
                     the necessity of filing formal fee applications, including such amounts
                     arising before and after the Petition Date; provided that the Debtor,
                     any Creditors’ Committee, and the U.S. Trustee (each, an “Objecting
                     Party”) may preserve their right to dispute the payment of any portion
                     of the Invoiced Fees if, within the Review Period, (i) the Debtor pays
                     in full the Invoiced Fees and (ii) the Objecting Party files with the
                     Court a motion or other pleading, on at least ten (10) business days’
                     prior written notice to such professional, the Lender, and counsel for
                     the Lender of any hearing on such motion or other pleading, setting
                     forth the specific objections to the Disputed Invoiced Fees. To the
                     extent that the Court, after notice and a hearing, enters an order

{Z0300835/1 }                                                                     Page 6 of 14
i_9354047v.2
  Case 19-20699       Doc 111    Filed 01/15/20 Entered 01/15/20 15:52:41          Desc Main
                                 Document      Page 7 of 14



                       sustaining any such specific objections to the disputed Invoiced Fees,
                       other than with respect to a final invoice, any prior payment of such
                       Invoiced Fees in the amount disallowed shall be recharacterized as
                       payment on account of additional incurred professional fees, thereby
                       reducing any claims on account of future payment of fees. If the
                       Lender’s legal fees pursuant to this paragraph exceed the Budget on a
                       rolling 4-month basis, the Lender shall be entitled to seek payment of
                       such fees that exceed the Budget by application or under the terms of
                       a plan of reorganization.

                e.     Adequate Protection Reservation. The receipt by the Lender of the
                       adequate protection provided herein shall not be deemed an admission
                       that the interests of the Lender are adequately protected. Further, this
                       Order shall not prejudice or limit the rights of the Lender to seek
                       additional relief with respect to the use of Cash Collateral or for
                       additional adequate protection, without prejudice to the right of the
                       Debtor or any other party in interest to contest the seeking of such
                       relief by the Lender. Nothing herein shall be deemed to waive,
                       modify, or otherwise impair the rights of the Lender under the Loan
                       Documents or under equity or law, and the Lender expressly reserves
                       all of its rights and remedies whether now existing or hereafter arising
                       under the Loan Documents and/or equity or law.

          4.    Termination. Lender’s consent to Debtor’s use of Cash Collateral and the
                Debtor’s authority to use Cash Collateral under this Order shall terminate
                upon the earlier of (i) the occurrence of any Event of Default (as hereinafter
                defined) or (ii) February 29, 2020 (the earlier of which shall be the
                “Termination Date”), unless otherwise agreed upon by Lender in writing. In
                the event that the Lender agrees in writing to extend Debtor’s use of Cash
                Collateral, Debtor shall send an updated 4-month budget to Lender, the
                United States Trustee and any Committee appointed in this case, and the
                provisions of Section 2 shall continue to apply to the updated budget. An
                agreed upon extension of use of Cash Collateral hereunder need not be
                approved by the Court.

          5.    Events of Default. The Debtor shall be deemed in default under this Order
                upon the occurrence of any of the following (each an “Event of Default”):
                (a) the Debtor’s failure to perform any of its obligations pursuant to this
                Order; (b) the Debtor’s failure to comply with the Budget, subject to the
                variance, as described and set forth in paragraph 2 hereof; (c) the
                appointment of a trustee pursuant to either Sections 1104(a)(l) or 1104(a)(2)
                of the Bankruptcy Code; (d) the appointment of an examiner with expanded
                powers; (e) the conversion or dismissal of this case; (f) the entry of any order


{Z0300835/1 }                                                                       Page 7 of 14
i_9354047v.2
  Case 19-20699       Doc 111     Filed 01/15/20 Entered 01/15/20 15:52:41          Desc Main
                                  Document      Page 8 of 14



                amending, modifying, violating, contradicting, reversing, revoking, staying,
                rescinding or vacating this Order without the express prior written consent
                of Lender (which may be withheld in Lender’s sole discretion and shall not
                be implied from any other action, inaction or acquiescence by Lender);
                (g) without the express prior written consent of Lender, the creation of a lien
                or security interest in favor of any person or entity other than Lender on the
                Pre-Petition Collateral, whether equal or greater in priority to the liens
                granted to Lender or (h) modifying or affecting any of the rights of the
                Lender under this Order by any plan of reorganization or liquidation
                proposed or confirmed in the Chapter 11 Case or subsequent order entered in
                the Chapter 11 Case.

          6.    Default Remedies. Upon the occurrence of any Event of Default (unless
                waived by Lender in writing in its sole discretion) and the giving of written
                notice thereof by overnight delivery service or email upon the Debtor, the
                Debtor’s counsel, the United States Trustee and counsel of record for any
                Committee (but without further notice, hearing or approval of the Court): (a)
                the Debtor’s right to continue using Cash Collateral shall immediately cease;
                and, (b) the Debtor shall segregate and account for any cash in the Debtor’s
                possession, custody or control and hold such cash for the benefit of Lender,
                subject to further order of this Court. In such an event, the Debtor may seek
                an order of the Bankruptcy Court authorizing use of cash collateral on an
                expedited basis. In addition, Lender shall be entitled to request an expedited
                hearing regarding relief from the automatic stay and the Debtor hereby
                consents to such a hearing within five (5) calendar days or such next time
                that the Court is available, with respect to the vacatur of the automatic stay
                upon the giving of notice of an Event of Default or if Lender, reasonably and
                in good faith, believes that a material adverse change has occurred in
                business operations or collateral. The Debtor acknowledges and agrees that
                Lender would not have agreed to permit the Debtor to use and consume Cash
                Collateral as provided in this Order but for the terms and provisions or this
                paragraph of this Order. Nothing herein shall preclude the Debtor from
                contesting the existence of an Event of Default.

          7.    Automatic Perfection. This Order shall be sufficient and conclusive evidence
                of the validity, perfection, and priority of Lender’s liens and security interests
                by operation of law upon the Adequate Protection Collateral and Lender shall
                not be obligated to obtain the execution of, file or record any documents or
                take any other actions to evidence and effectuate the financing and other
                arrangements described in this Order. Furthermore, the Lender is not
                required to create, attach, perfect, or continue Lender’s liens and security
                interests in the Pre-Petition Collateral or Adequate Protection Collateral and
                Lender is not required to obtain consents or provide any third parties with

{Z0300835/1 }                                                                         Page 8 of 14
i_9354047v.2
  Case 19-20699       Doc 111     Filed 01/15/20 Entered 01/15/20 15:52:41          Desc Main
                                  Document      Page 9 of 14



                notice thereof as otherwise would be required under applicable law. Lender,
                in its discretion, shall be entitled to file a certified copy of this Order in any
                filing or recording office in any jurisdiction in which the Debtor conducts its
                business or possesses any personal property.

          8.    Accounting by the Debtor. Within three (3) business days after the entry of
                this Order, the Debtor shall account to Lender for all cash, checks, notes,
                drafts, instruments, acceptances or other property representing cash or other
                proceeds of Pre-Petition Collateral in the Debtor’s possession or control
                (collectively, “Cash Proceeds”). All Cash Proceeds in the possession of the
                Debtor or in any accounts of the Debtor in financial or other institutions as
                of the Petition Date shall be deemed proceeds of the Pre-Petition Collateral.

          9.    Waiver of Right to Surcharge. Each of (a) the provisions of section 506(c)
                of the Bankruptcy Code, and (b) any “equities of the case” claims or other
                claims under section 105(a) or 552(b) of the Bankruptcy Code are and shall
                be waived as to the Lender, the Pre-Petition Secured Debt, the Pre-Petition
                Collateral, the Adequate Protection Collateral and the liens and Super-
                Priority Expense Claims granted hereunder. Accordingly, no costs or
                expenses of administration or other charge, lien, assessment, or claim
                incurred at any time (including without limitation, any expenses set forth in
                the Budget) by any Debtor or any other person or entity shall be imposed or
                charged against any or all of the Pre-Petition Collateral, the Adequate
                Protection Collateral or the Lender or the Lender’s claims or recoveries under
                the Bankruptcy Code, and the Debtor, on behalf of its estate, waives any such
                rights. It is expressly understood by all parties that, in agreeing to the use of
                Cash Collateral as provided herein, the Lender has relied upon the foregoing
                provisions of this paragraph.

          10.   Taxes. The Debtor is hereby authorized to pay all post-petition federal and
                state withholding, ad valorem, sales, use, personal property, real property,
                and other taxes and assessments of any kind when due and owing under
                applicable law in accordance with the Budget. Lender shall not be
                responsible for the payment of such taxes and assessments under any
                conditions.

          11.   Financial Reporting. Unless there is a written waiver by Lender in each
                instance, the Debtor is authorized and directed to provide to Lender the
                information, reports, schedules, insurance policies and endorsements, and
                other documents as well as the access, audit, inspection and other rights
                which the Debtor is required to provide to Lender under the Loan
                Documents. In addition, on a monthly basis, on or before the 5th day of each
                month, the Debtor shall provide Lender with: (a) a monthly Budget
                comparison showing each line item in the Budget, the amount budgeted, the

{Z0300835/1 }                                                                         Page 9 of 14
i_9354047v.2
  Case 19-20699       Doc 111    Filed 01/15/20 Entered 01/15/20 15:52:41          Desc Main
                                 Document      Page 10 of 14



                actual amount and the variance, if any; and (b) a monthly accounts payable
                aging. The Debtor shall provide an updated, rolling 4-month budget to the
                Lender on a monthly basis beginning on January 1, 2020. The Debtor shall
                also provide Lender with reasonable access to its books, records and physical
                premises, and shall timely supply Lender with copies of its Schedules,
                Statements of Financial Affairs, and Monthly Operating Reports
                contemporaneously with the filing of same.

          12.   Reliance Upon Order. Lender is consenting to the Debtor’s use of Cash
                Collateral in reliance on this Order. The replacement liens and security
                interests and other protections granted to Lender pursuant to Paragraph 3
                hereunder and the rights of Lender with respect to the Adequate Protection
                Collateral shall not in any way be altered, impaired, modified, or otherwise
                adversely affected.

          13.   Survivability. The provisions of this Order shall inure to the benefit of the
                Debtor and Lender and shall be binding upon the Debtor and its estate. The
                provisions of this Order and any actions taken pursuant hereto shall survive
                entry of any order which may be entered converting this case to a chapter 7
                case or any order which may be entered confirming or consummating any
                plan of reorganization of the Debtor and shall be binding upon all parties in
                interest in the Chapter 11 Case, including any subsequently appointed
                trustee, responsible individual, examiner with expanded powers, or other
                estate representative, and in any successor case.

          14.   Effect of Stipulations on Third Parties. Subject to modification in whole or
                in part by further order of the Court, the stipulations, admissions, agreements
                and assertions contained in this Order, including, without limitation, the
                assertions contained in paragraph D and E of this Order, shall be binding
                upon the Debtor and all other parties in interest, including, without limitation,
                any Committee which may be appointed in this case, unless (a) a party in
                interest, including, without limitation, a Committee, has timely filed an
                adversary proceeding or contested matter (subject to the limitations
                contained herein) by no later than February 1, 2020 (i) for claims challenging
                the extent, validity, enforceability, perfection or priority of the Pre-Petition
                Secured Debt or the Pre-Petition Liens or (ii) otherwise asserting or
                prosecuting any action for preferences, fraudulent conveyances, other
                avoidance power claims, subordination or any other claims, counterclaims or
                causes of action, objections, contests or defenses against Lender or any of
                Lender or its affiliates, representatives, attorneys or advisors in connection
                with matters related to the Loan Documents, the Pre-Petition Secured Debt,
                or the Pre-Petition Collateral, and (b) there is a final order in favor of the
                plaintiff sustaining any such challenge or claim in any such timely filed


{Z0300835/1 }                                                                        Page 10 of 14
i_9354047v.2
  Case 19-20699       Doc 111    Filed 01/15/20 Entered 01/15/20 15:52:41          Desc Main
                                 Document      Page 11 of 14



                adversary proceeding or contested matter. Nothing contained herein is
                intended to assign any claim of the Debtor to any third party or to bestow any
                standing with respect thereto. If no such adversary proceeding or contested
                matter is timely filed as required by this paragraph, then: (x) the Pre-Petition
                Secured Debt and all other pre-petition and post-petition obligations of the
                Debtor pursuant to the Loan Documents shall constitute allowed claims, not
                subject to counterclaim, setoff, subordination, recharacterization, defense or
                avoidance, pursuant to the Bankruptcy Code or otherwise for all purposes in
                this chapter 11 case and any subsequent chapter 7 case, (y) the Pre-Petition
                Liens shall be deemed to have been, as of the Petition Date, legal, valid,
                binding and perfected, not subject to subordination, recharacterization,
                setoff, defense or avoidance, pursuant to the Bankruptcy Code or otherwise
                for all purposes in this chapter 11 case and any subsequent chapter 7 case and
                (z) the Pre-Petition Secured Debt and all other pre- petition and post-petition
                obligations of the Debtor pursuant to the Loan Documents, and the Pre-
                Petition Liens, shall not be subject to any other or further challenge by any
                party in interest, including, without limitation, the Debtor, seeking to
                exercise the rights of the Debtor’s estate and any successor thereto
                (including, without limitation, any chapter 7 or chapter 11 trustee appointed
                or elected for the Debtor). If any such adversary proceeding or contested
                matter is timely filed, the representations, acknowledgments and agreements
                contained in paragraph D and E of this Order shall nonetheless remain
                binding and preclusive (as provided in this paragraph) on any Committee and
                on any other person or entity, except to the extent that such representations,
                acknowledgments or agreements are expressly challenged and modified as a
                result of a final order not subject to further appeal in such adversary
                proceeding or contested matter.

          15.   Loan Documents. The Debtor will continue to be bound by the terms,
                obligations and conditions set forth in the Loan Documents except to the
                extent provided otherwise in this Order.

          16.   Modification of Automatic Stay. The automatic stay imposed by section
                362(a) of the Bankruptcy Code is hereby modified as necessary to permit: (a)
                the Debtor to grant the liens and the Super-Priority Expense Claim, in each
                case as set forth herein, and to perform any and all acts to ensure that the
                replacement liens are perfected and maintain the priority set forth herein; (b)
                the Debtor to pay any and all amounts as provided herein; (c) the Lender to
                retain and apply payments made in accordance with this Order; and (d) the
                implementation of any and all of the other terms, rights, benefits, privileges,
                remedies, and provisions of this Order.




{Z0300835/1 }                                                                       Page 11 of 14
i_9354047v.2
  Case 19-20699       Doc 111    Filed 01/15/20 Entered 01/15/20 15:52:41          Desc Main
                                 Document      Page 12 of 14



          17.   No Waiver. This Order shall not be construed in any way as a waiver or
                relinquishment of any rights that the Lender may have to bring or be heard
                on any matter brought before the Court. All such rights, claims, and
                defenses, and the rights, objections, and defenses of all parties in connection
                therewith, are hereby reserved. Further, the failure, at any time or times
                hereafter, of the Lender to require strict performance by the Debtor of any
                provision of this Order shall not waive, affect, or diminish any right of such
                parties thereafter to demand strict compliance and performance therewith.
                No consents required hereunder by the Lender shall be implied by any
                inaction or acquiescence.

          18.   Limits on Lender Liability. Nothing in this Order, the Loan Documents, or
                any other documents related thereto shall in any way be construed or
                interpreted to impose or allow the imposition upon the Lender of any liability
                for any claims arising from any activities by the Debtor in the operation of its
                business or in connection with the administration of the Chapter 11 Case. The
                Lender shall not (i) be deemed in control of the operations of the Debtor or
                to be acting as a “controlling person,” “responsible person,” or “owner or
                operator” with respect to the operation or management of the Debtor (as such
                terms, or any similar terms, are used in the Internal Revenue Code, the United
                States Comprehensive Environmental Response, Compensation and
                Liability Act, 29 U.S.C. §§ 9601 et seq., as amended, or any similar federal
                or state statute) or (ii) owe any fiduciary duty to the Debtor, its creditors, or
                its estates, or constitute or be deemed to constitute a joint venture or
                partnership with the Debtor. Nothing in this Order shall in any way be
                construed or interpreted to impose or allow the imposition upon the Lender
                of any liability for any claims arising from the prepetition or postpetition
                activities of the Debtor.

          19.   Utility Deposit Exception. Notwithstanding anything to the contrary in this
                Order or the Interim Order Authorizing Use of Cash Collateral [Doc. No.
                65], including but not limited to paragraphs D, E, 3(a), 3(b), and 14 herein,
                no security interest or lien is acknowledged, stipulated, or granted to any
                party in and to the Pre Corp – Utility Deposit listed in section 7 of the
                Debtor’s Schedule A/B: Assets – Real and Personal Property [Doc. No. 57]
                in the amount of at least $3,140,102.79 (the “Utility Deposit”), absent further
                order of the Court finding that the Utility Deposit is property of the Debtor’s
                estate. Notwithstanding the foregoing, nothing in this paragraph shall
                otherwise alter the Lender’s or any other parties’ existing security interests
                and liens under state law. Furthermore, the Debtor shall not transfer, release,
                encumber or diminish the Utility Deposit in any way without further order of
                the Court.



{Z0300835/1 }                                                                        Page 12 of 14
i_9354047v.2
  Case 19-20699          Doc 111       Filed 01/15/20 Entered 01/15/20 15:52:41     Desc Main
                                       Document      Page 13 of 14




          20.      Order Controls. To the extent the terms and conditions of the Loan
                   Documents are in conflict with the terms and conditions of this Order, the
                   terms and conditions of this Order shall control.

          21.      Effect of This Final Order. Notwithstanding Bankruptcy Rules 4001(a)(3),
                   6004(h), 6006(d), 7062, and 9024 or any other Bankruptcy Rule, or Rule
                   62(a) of the Federal Rules of Civil Procedure, this Order shall be immediately
                   effective and enforceable upon its entry and there shall be no stay of
                   execution or effectiveness of this Order.

          22.      Notice. Any notices required or allowed under this Order shall be given by
                   overnight delivery or email as follows:

                   If to the Debtor:

                          Bradley T. Hunsicker
                          Markus Williams Young & Hunsicker LLC
                          106 East Lincolnway, Suite 300
                          Cheyenne, WY 82001

                If to Lender:

                          Michelle V. Larson
                          Carrington Coleman Sloman & Blumenthal, LLP
                          901 Main St., Suite 5500
                          Dallas, TX 75202
                          mlarson@ccsb.com



                                                      BY THE COURT


                                                                                  1/15/2020

                                                      Honorable Cathleen D. Parker
                                                      United States Bankruptcy Court
                                                      District of Wyoming




{Z0300835/1 }                                                                         Page 13 of 14
i_9354047v.2
  Case 19-20699   Doc 111   Filed 01/15/20 Entered 01/15/20 15:52:41   Desc Main
                            Document      Page 14 of 14



Approved as to form:

Counsel of the Debtor and
Debtor-in-Possession

  /s/
By: Bradley T. Hunsicker


Counsel for Powder River VPP, LLC

  /s/
By: Michelle V. Larson


Counsel for Wysoc Investments, LLC

  /s/
By: Eric M. English




{Z0300835/1 }                                                           Page 14 of 14
i_9354047v.2
